       Case 1:19-cv-00832-LG-RHW Document 18 Filed 08/10/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

 JEROME HARPER                                                           PLAINTIFF

 v.                                               CAUSE NO. 1:19cv832-LG-RHW

 CHAD WOLF, Acting Secretary
 of Homeland Security                                                  DEFENDANT

      ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION

        BEFORE THE COURT is the [16] Motion for Reconsideration filed by

Plaintiff Jerome Harper in which he asks the Court to reconsider its [14]

Memorandum Opinion and Order granting Defendant’s Motion to Dismiss. After

reviewing the submissions of the parties, the record in this matter, and the

applicable law, the Court finds that the Motion for Reconsideration should be

denied.

                                   BACKGROUND

        Harper alleges that he was hired by the Federal Emergency Management

Agency as a disaster assistance employee in 2005, but he claims he was forced to

retire early. He filed this lawsuit attempting to assert a Title VII retaliation claim.

The Court granted Defendant’s Motion to Dismiss because Harper had not alleged a

materially adverse action and he could not establish a causal connection between

his alleged protected conduct and the alleged adverse employment action.

                                    DISCUSSION

        “A Rule 59(e) motion calls into question the correctness of a judgment.”

Templet v. Hydrochem, Inc., 367 F.3d 473, 478 (5th Cir. 2004). There are three
      Case 1:19-cv-00832-LG-RHW Document 18 Filed 08/10/20 Page 2 of 3




grounds for altering a judgment under Rule 59(e): (1) an intervening change in

controlling law, (2) the availability of new evidence not previously available, or (3)

the need to correct a clear error of law or prevent manifest injustice. Alexander v.

Wells Fargo Bank, 867 F.3d 593, 597 (5th Cir. 2017). Rule 59(e) motions are “not

the proper vehicle for rehashing evidence, legal theories, or arguments that could

have been offered or raised before the entry of judgment.” Templet, 367 F.3d at 478.

“Reconsideration of a judgment is an extraordinary remedy that should be used

sparingly.” Id.

      Title VII prohibits employers from retaliating against an employee who

opposes, complains, or files a charge concerning his employer’s discrimination on

the basis of race, color, religion, sex, or national origin. 42 U.S.C. § 2000e-3(a). To

plead a retaliation claim under Title VII, a plaintiff must allege that (1) he engaged

in conduct protected by Title VII; (2) he suffered a materially adverse action; and (3)

a causal connection exists between the protected activity and the adverse action.

Jenkins v. City of San Antonio Fire Dep’t, 784 F.3d 263, 269 (5th Cir. 2015).

      Harper argues that the Court erred in finding that a derogatory comment

made by his former supervisor did not constitute a materially adverse action. His

argument is unclear, but he appears to ask the Court to permit him to conduct

discovery concerning the context in which the comment was made. First, this

argument could have been made prior to entry of judgment. In addition, as the

Court previously explained, a stray, petty remark like that made by the former

supervisor does not constitute a materially adverse action. See Smith v. Harvey,



                                           -2-
      Case 1:19-cv-00832-LG-RHW Document 18 Filed 08/10/20 Page 3 of 3




265 F. App’x 197, 201 (5th Cir. 2008) (“An employee’s decision to report

discriminatory behavior cannot immunize that employee from those petty slights or

minor annoyances that often take place at work and that all employees

experience.”).

      Harper also seeks reconsideration of the Court’s finding of no causal

connection by producing a 2013 EEOC Decision to the Court for the first time.

Harper has not provided sufficient argument for the Court to determine whether

this 2013 decision would in any way impact the Court’s prior decision. In addition,

evidence and arguments that could have been made previously do not justify

reconsideration. Harper’s Motion for Reconsideration is denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [16] Motion

for Reconsideration filed by Plaintiff Jerome Harper is DENIED.

      SO ORDERED AND ADJUDGED this the 10th day of August, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -3-
